                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA
 Plaintiff                                  CRIMINAL 17-0598-01CCC
 vs
 1) JOSHUA OYOLA RIVERA
 2) JOSE RAUL OYOLA RIVERA
 Defendants


                                   ORDER

      In light of the information provided in the Addendum to the Presentence
Report of defendant [1] Joshua Oyola Rivera filed on September 4, 2018
(d.e. 50), the Objection to Pre-Sentence Investigation Report filed by defendant
Oyola Rivera on September 4, 2018 (d.e. 47) has turned MOOT.
      SO ORDERED.
      At San Juan, Puerto Rico, on October 16, 2018.



                                    S/CARMEN CONSUELO CEREZO
                                    United States District Judge
